Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8402 April 28, 2014 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Nationwide Variable Insurance Trust (the “Registrant”) SEC File Nos. 002-73024 and 811-03213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectus for, and the Statement of Additional Information relating to, the Lazard NVIT Flexible Opportunistic Strategies Fund, that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 174/175 to the Registration Statement of the Registrant that has been filed electronically on April 23, 2014. Post-Effective Amendment Nos. 174/175 became effective with the Securities and Exchange Commission on April 23, 2014. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8402. Very truly yours, /s/Christopher J. Zimmerman Christopher J. Zimmerman
